DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-permeability” in claims 1-10 is a relative term which renders the claim indefinite. The term “high-permeability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
The Applicant argues that high permeability is not indefinite.  The Applicant argues hat a person skilled in the art would not reasonably apprised of the scope of the invention with regard to the high permeability. The Applicant contends that the term high-permeability is not standardless but is defined with regard to the magnetic permeability of free space.  High-permeability members, such as those recited in Applicant's claims, are used to channel a magnetic field therein. This is well known to persons of ordinary skill in the art. Persons of ordinary skill in the art are familiar with common materials used for such purposes. Materials such as ferrite, mu-metals, and permalloy are routinely used for these purposes, having relative permeabilities between 40 and 100,000.
	The Examiner disagrees.  There is nothing within the claim that states that the high-permeability is regarding the magnetic permeability of free space. The term “high” in “high-permeability” is relative.  What makes the permeability considered high?  What is the minimum value for something to be considered high?  The relative permeabilities in the Applicant’s argument range from 40-100,000.    Is 40 considered high?  Is 100,000 considered high?  This is an extremely large range between these two numbers.  One skilled in the art would not look at these two values and determine that both limits of this range are considered “high-permeability” without any clarification from the the specification.  The Applicant did not give any values within the current specification to define “high-permeability”, so therefore this limitation is considered a relative term.  The 112b rejection is maintained.  
The 112 b rejection with respect to claim 7 is now moot due to the amendment. 
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735